Case 1:19-mj-01061-TAB Document 2 Filed 11/20/19 Page 1 of 14 PagelD #: 2

AO 91 (Rev. 11/11) Criminal Complaint

_ UNITED STATES DISTRICT COURT

for the

Southern District of Indiana

   

 

 

 

LED
‘4 : "
United States of America ) Som tll
V. )
) Case No.
JATINDER SINGH 1:19-mj-1061
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 20, 2019 in the county of Marion in the
Southern District of indiana , the defendant(s) violated:
Code Section Offense Description
Count 1: Title 21, United States Possession with Intent to Distribute Poppy Straw and Morphine

Code, Sections 841 (a)(1), (b)(1)(C)

Count 2: Title 21, United States Unlawful Importation of Poppy Straw
Code, Sections 960(a)(1), (b)(3)

This criminal complaint is based on these facts:

See attached affidavit.

@ Continued on the attached sheet.

 

 

C7 “ Complainant’s signature

Derek Root, DEA Task Force Officer

 

Printed name and title

Sworn to before me and signed in my presence.

Date: 11/20/2019 — _  f t /_-

 

 

Judge's signature

City and state: Indianapolis, Indiana Tim A. Baker, U.S-Magistrate Judge

 

Printed name and title
Case 1:19-mj-01061-TAB Document 2 Filed 11/20/19 Page 2 of 14 PagelD #: 3

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Derek A. Root, a Task Force Officer (TFO) with the Drug Enforcement Administration

(DEA), in Indianapolis, Indiana, being duly sworn, state as follows: .
INTRODUCTION

1. I, Derek A. Root, am a Task Force Officer for the Drug Enforcement
Administration (DEA), Tactical Diversion Squad (TDS), assigned to the Southern District of
Indiana for the United States Department of Justice (DOJ). I have been a Police Officer for the
Kokomo Police Department (KPD) since 2009 and a Task Force Officer with: the DEA since
2016. As part of my DEA duties, I am responsible for investigating criminal violations such as
conspiracy to distribute and to possess with the intent to distribute controlled substances, in
violation of Title 21, United States Code, Sections 846 and 841 (a) (1) and the laundering and
concealing of proceeds from drug trafficking in violation of Title 18, United States Code,
Sections 1956 and 1957.

2. The information contained in this affidavit is based on my knowledge and
observations made by me during the course of this investigation, on information conveyed to me
by other law enforcement officers, and on my examination and review of physical evidence
obtained during the investigation. I have consulted with other members of the investigative team
who have extensive knowledge and experience with regard to the trafficking of controlled
substances.

3. This affidavit is being submitted in support of a request for the issuance of a
criminal complaint and arrest warrant for Jatinder SINGH for the offenses of Possession with the

Intent to Distribute Poppy Straw and Morphine, Schedule II controlled substances, in violation of
Case 1:19-mj-01061-TAB Document 2 Filed 11/20/19 Page 3 of 14 PagelD #: 4

Title 21, United States Code, Section 841(a)(1), and the Unlawful Importation of Poppy Straw in
violation of Title 21, United States Code, Sections 952, 957, and 960(a)(1). Since this affidavit is
being submitted for the limited purpose of securing an arrest warrant and complaint, I have not
included each and every fact known to me concerning this investigation. I have set forth only the
facts that | believe are necessary to establish probable cause for the proposed arrest warrant and
complaint.

FACTS AND CIRCUMSTANCES SUPPORTING PROBABLE CAUSE

4. In or around April 2019, DEA, in conjunction with the United States Postal
Inspection Service (USPIS), the Indianapolis Metropolitan Police Department (IMPD), and
Homeland Security Investigations (HSI), initiated an investigation into the illegal possession and
distribution of poppy straw, a Schedule II controlled substance containing morphine.! During the
course of this investigation, it was learned that individuals were distributing ground dried poppy
straw to semi-truck drivers in the Indianapolis area. It is believed that the drivers then use the
dried poppy straw to brew a tea containing morphine. One of the targets of the investigation is
Jatinder SINGH, a resident of Indianapolis.

5. Traffic Stop of SINGH and SINGH’s Wife. On August 20, 2019, IMPD
conducted a traffic stop of a vehicle occupied by SINGH and his wife, Tasha Walker-Singh.
Walker-Singh agreed to speak with law enforcement officers. (SINGH was released from the
scene.) During a recorded interview, Walker-Singh identified 2401 S. Meridian Street,

Indianapolis, Indiana (“Meridian Street”), as her residence and provided verbal and written

 

' Opium poppy and poppy straw are Schedule II controlled substances. 21 U.S.C. § 812, Schedule IH(a)(3).
Morphine is a Schedule II controlled substance. 21 U.S.C § 812, Schedule II(a)(1).

2
Case 1:19-mj-01061-TAB Document 2 Filed 11/20/19 Page 4 of 14 PagelD #: 5

consent to a search of the residence for contraband. (Walker-Singh was arrested on an

outstanding State of Indiana arrest warrant.)

6.

Consent Search of Meridian Street Residence. Later that same day, investigators

approached Meridian Street (a single-family residence in the Southern District of Indiana) and

knocked on the front door. Two individuals were present inside the home: SINGH and his

brother-in-law, Jeffrey Walker. SINGH consented to a search of the residence, although he stated

that he did not live there. During the search of Meridian Street, investigators found multiple

items of significance to the investigation, including:

a)

b)

c)

d)

A men’s style, trifold wallet (upstairs east bedroom) containing notations of
Return TRK# 775868073012, and September 5, 2019;

A cell phone (“Target Phone 1”) (upstairs east bedroom); |

Drug paraphernalia (upstairs east bedroom), including digital scales with residue,
and a metal grinder with green remains;

Miscellaneous paperwork (upstairs east bedroom), including:

(1)
(2)

(3)
(4)

an Indiana driver’s license for Walker-Singh;

an Indianapolis Power & Light (IPL) bill addressed to Tasha and Jatinder
SINGH at Meridian Street, dated July 10, 2019;

bail related paperwork for Tasha Singh, dated February 4, 2019;

a Fifth Third Bank paper document addressed to “Ghuman Inc.” at 2017
Lambert Street, Indianapolis, Indiana;

One unopened, FedEx box (first floor) addressed to JJ Walker. The box displayed
the following information:

(1)
(2)

(3)

Destination address: Meridian Street with telephone number (765) 609-
9129;

Return address: Curtis Gaare Michael, Old World trading Company, 2
‘Coombe Meadow Westfield Rise Saltdean, SS BN28PQ, United
Kingdom GB;

Tracking number: 7760 1366 1734 (XH GSHA),; °
Case 1:19-mj-01061-TAB Document 2 Filed 11/20/19 Page 5 of 14 PagelD #: 6

 

FedEx box label

f) One opened FedEx box (first floor) addressed to JS SINGH. The box displayed
the following information:

(1) Destination address: 2017 W Lambert Street, with telephone number
(765)-609-9129;
(2) Return address: Curtis Gaare Michael, Old World trading Company, 2
Coombe Meadow Westfield Rise Saltdean, SS BN28PQ, United Kingdom
GB;
g) One bag of suspected poppy powder located inside a white chair (first floor);
h) One note pad (first floor) with handwritten notes, including “Poppy Pods.”
i. FedEx Parcel Discovered to Contain Poppy Straw. Walker consented to officers
opening the FedEx package that was addressed to “JJ Walker” and shipped from the U.K.

Investigators opened the box and found a plastic bag containing approximately 2.424 kilograms

of suspected dried, poppy straw. This suspected poppy straw was later submitted to the DEA lab
Case 1:19-mj-01061-TAB Document 2 Filed 11/20/19 Page 6 of 14 PagelD #: 7

for analysis. The results of that analysis showed that the poppy straw contained approximately
2.424 kilograms of morphine.
8. Interview of Walker. Walker agreed to speak with law enforcement. During a

recorded interview, Walker stated the following:

a) He had lived at Meridian Street for approximately one month.
b) The unopened FedEx package with his name on it was actually for
SINGH.

c) SINGH has packages that come to this address in multiple names,
including his own (i.e., Walker).

-d) When the packages arrive, he sets them aside and gives them to SINGH.

e) He denied knowing what the package contained.

f) SINGH grinds up the material and sells it to people at the truck stops at I-
465 and Harding Street (Pilot and Mr. Fuel) in Indianapolis, Indiana.

| g) SINGH’s customers call him, and he (SINGH) delivers the product to

them.

h) He denied being involved in any distribution, with the exception of
accepting the packages.

i) He does not receive money for accepting the packages.

j) SINGH had a credit card with Jeffrey Walker’s name on it, that SINGH
uses in furtherance of criminal activity. |

k) He believes SINGH takes boxes to 2011 W. Lambert Street to

process/grind the product.
Case 1:19-mj-01061-TAB Document 2 Filed 11/20/19 Page 7 of 14 PagelD #: 8

9) He indicated that SINGH does all his business over his cell phone, not via
computer.
9. Interview of SINGH. SINGH also agreed to speak with law enforcement. During a

recorded interview, SINGH provided the following information:

a) He identified the upstairs, east bedroom as belonging to him and his wife.
He identified Target Phone 1 and the wallet located on the bed in the upstairs, east
bedroom as belonging to him.

b) With regards to his residence, SINGH stated that he paid rent and lived at
Meridian Street. He later stated he lived at 3205 S. Keystone Avenue, Indianapolis,
Indiana (“Keystone Avenue’), which was owned by his uncle, Bin Singh.

Cc) When asked directly about the FedEx box, SINGH stated, “It’s not my
name.” He further stated that he did not check the mail at Meridian Street.

d) He knew of a previous package that had been sent to Meridian Street at
least one week prior, but an unknown person took the box. He stated it was his friend’s
box, and he described his friend as Gaddi Singh.

e) He stated he did meet truck drivers at truck stops, but denied giving them
anything, only stating they would sometimes give him grapes.

10. Consent Search of Keystone Avenue. TFO Root made contact with Bin Singh, the
owner of Keystone Avenue. Bin Singh gave consent for agents to search the address for illegal
contraband and provided investigators with a key to the residence. DEA performed a consent
search on the same date, August 20, 2019, and found the following items at the address:

a) One commercial-sized blender with poppy pod residue (bottom kitchen
cabinet and under the sink);

6
Case 1:19-mj-01061-TAB Document 2 Filed 11/20/19 Page 8 of 14 PagelD #: 9

b)

d)

f)

One yellow and red bowl, that contained poppy pod residue (top right
kitchen cabinets);

Poppy bulb (on top of the kitchen cabinets);

One opened package addressed to Ghuman Singh. The box displayed the
following information:

(1) Destination address: Meridian Street, with telephone number
(765)-609-9 129;

(2) Return address: PO Box No. 7161, Domestic Airport Post Office,
1301 Pasay City, Philippines;

(3) Tracking number: “PHLPOST” Tracking number
TYPH001 8630962;

Package label (inside garbage can inside kitchen) displaying the following

information:

(1) Destination address: J.S Singh at Meridian Street, with telephone

(2)

number (765) 609-9129;

Return address: Curtis Gaare Michael, Old World trading
Company, 2 Coombe Meadow Westfield Rise Saltdean, SS
BN28PQ, United Kingdom GB;

IPL bill addressed to Tasha and Jatinder SINGH at Meridian Street.

11. Search of Target Phone 1. On August 23, 2019, a search warrant was obtained

and executed on Target Phone |, which was assigned telephone number (765) 609-9129 and had

been previously identified by SINGH as his telephone. A review of the telephone’s contents

revealed multiple email communications pertaining to USPS shipments and tracking numbers for

packages sent between in or around December 2018 and August 2019. The email addresses

associated with Target Phone 1 and these communications were jazzybsingh6@gmail.com and

baazbaaz1313@gmail.com. Several excerpts of these communications are displayed below

(investigative commentary is noted in red):
Case 1:19-mj-01061-TAB Document 2 Filed 11/20/19 Page 9 of 14 PagelD #: 10

Email Conversation

SSS
Subject: USPS® Acceptance 1002130005968

|
|
|

 

Hello Ghuman,
@ Attachments (0)

B synopsis e Your item was accepted at 11:19 am on
en oe August 5, 2019 in UNITED KINGDOM.
ene ee Tracking Number: LO021300059GB

@ Other Sunjects

 

Tracking & Delivery Options
[Pp Source Files (7)

 

Email A: Sent to jazzybsingh6@gmail.com on or about August 6, 2019
Case 1:19-mj-01061-TAB Document 2. Filed 11/20/19 Page 10 of 14 PagelD #: 11

“To: lazy 8 <bsazbaez1313@arsilcom>:
Provider Date/Time: 07/10/2019 08:55:58 UTC~000

 

Order Shipped: #85754902
| Company linked to

from North Quadrant Marketpia ase
= poppy pods (see infra)

Order Number. #85754902 (placed on July 8. 2019 10:18PM BST)

Your orde

   

 

 

UK VAT Registration Number: 284 2745 80

 

 

Recipient name on discarded

 

 

  

a ee Delivery _—* | label from Keystone Avenue
Stoped wa FaesEx Tracmng Member i =
SHPPRG TO
Js Sage

3342 Weal Mooresvide Roac
cierspols. M 42222

 

Urges Stetes Writes States
OS AMXK-3528 THSORISS

baszbaar'tit igmeloon
Tesecsei23

Free Tracked Shicomg Speca!

 

 

 

Order Summary
arr UNIT PRICE SUBTOTAL
Dried Poppy Pods - 25 kg $488.00 $aseoo
arteaSs
2S ig / ES B- ony 5005
tem Subtotal $486.30
Shopag 6 hersing x
Net Tow! s4es.oo
Tax 3500
TOTAL $465.00

    

TGS, Untes Kingsem

Old World Trading Company Limited - 23:

 
 

 

 

Sender name on discarded
label from Keystone Avenue

PT 45 80 - Ob Shoreham Hoed, Hove, Engiard, B43

Email B: Sent to baazbaaz1313@gmail.com on or about July 10, 2019
Case 1:19-mj-01061-TAB Document 2 Filed 11/20/19 Page 11 of 14 PagelD #: 12

ue ee et

 

driedpods.com
Str purchase!
@ Attachments (0) FUGT were geting your ce ready toe shipped We motdy you aher
nae beeriert
: =
Gi taristion
|
@ omersunjects |

(GD source Fies (1) | Order surgi

  
 

   

 

a rr is Po is 260)
| 3 of Giant Dried Poppy Pods / Poppies Bieads (5280) s260.00
|
$260.00
| $0.00
me $260.00 USD
Customer information
Snpping caress
|
|
| Shipong method Paymere methoo
| Free Shigping Wore cey— $260.00
|
| aio oat Ber v
|

 

 

Email C: Sent to baazbaaz1313@gmail.com on or about January 7, 2019

10
Case 1:19-mj-01061-TAB Document 2 Filed 11/20/19 Page 12 of 14 PagelD #: 13

12... TFO Chandler conducted an open source internet search and found the main page
of Northwest Quadrant Marketplace (www.nqmarkteplace.com) which states, “We pride
ourselves on being able to deliver the highest quality, very best dried poppy pods available.”

13. | Email Search Warrant. On September 20, 2019, agents obtained a search warrant
for content associated with the above-listed Google email accounts. On or about October 29,
2019, investigators received responsive information which included subscriber information for
the email accounts, email! content, stored digital media, chat communications, and other items.

14. With regard to email address baazbaaz1313@gmail.com, the listed subscriber is
Baaz Singh, with an account creation date of on or about August 16, 2018. On August 16, 2018,
an email was sent from this account to an “Indy.Gov” email address (full address known to me
but redacted herein) stating, “Hello sir my name jatinder Singh, my gallery number is 793612...”
Further emails to the same Indy.Gov email address, including one sent September 4, 2018,
included in the subject line, “Re: jatinder Singh, [XX],[XX],1987.” Investigators learned that the
Indy.Gov email address is an email address associated with an employee of Marion County
Indiana Community Corrections. A search of Marion County Indiana jail records indicated that
SINGH’s permanent ID is 793612.

15. | A review of the subscriber information for jazzbsingh6@gmail.com revealed the
subscriber to be “Jazzy B.” Additional information indicated on the registration includes a
recovery email address of baazbaaz1313@gmail.com and SMS: +17656099129 (i.e., the
telephone number for Target Phone 1).

16. A review of email content sent or received from jazzbsingh6@gmail.com and

baazbaaz1313@gmail.com revealed records relating to orders shipped from Northwest Quadrant

1]
Case 1:19-mj-01061-TAB Document 2 Filed 11/20/19 Page 13 of 14 PagelID #: 14

Market Place. Puc example, on August 19, 2019, Jazzybsingh6@gmail.com received an email
from no-reply@nqmarketplace.com indicating that order number 85755388 placed on August
17, 2019, had shipped via FedEx tracking number 776013661734. The order was shipped to JJ
Walker, 2401 South Meridian Street, Indianapolis, Indiana 46225, United States, 7656099129.
The order summary included “Dried Poopy Pods — 2.5kg” quantity 1, unit price $465.00. The

address listed on the order was Old World Trading Company Limited, 284 2745 80. Old

Shoreham Road, Hove, England, BN3 7GS, United Kingdom.

Pees he LE)

 

 

 

ee Order Shipped: #85755388

ost | Your order framNorth Quadrant Marketplace has shipped

(Order Number: F85755328 (placed on August 17, 2079 07:42AM BST)

 

 

 

5 synopses |
Dp notes
| UK VAT Registration Number. 784 7745 0 a
es a This package was recovered
es mee divans by law enforcement during the
Sheen vafecex Trees Mevoer aBIRET search of Meridian Street.
BLLEOTS: SHPPINGTO: |
5 Vee 3 Wester
ree womee nen The telephone number listed
Ute Sams ‘Unies States . *
comme? resosi2s on the order is that assigned to |
meryoongég srk sor Free Tracts Sticorg Soscei ! |
— Target Phone |.
Order Summary |
Te arr aT PRICE SUBTOTAL
Dried Poppy Pods - 2.5% 1 seo EES
es
Zing £3. - only See
er Stoo 486.00
Eegoeg b hercing m0
Met Tota: ‘Metco
Tx Kx
TOTAL Mie

 

Additional Information
Note! Ascitnes! i:

Oe World Trading Teen punyLimited «2542740 99 - Cid Shoreham Aosd, Hove, Engised, BND
TGS. United Kingdern

 

12
Case 1:19-mj-01061-TAB Document 2 Filed 11/20/19 Page 14 of 14 PagelD # 15 ©

17. In addition to the shipment described above, from January 31, 2019, through
August 12, 2019, emails received by these two accounts from no-reply@nqmarketplace.com,
indicated that SINGH, through a variety of identifications and at multiple addresses, received
approximately 45 separate shipments from Northwest Quadrant Marketplace, all indicating
“Dried Poopy Pods — 2.5kg” quantity 1, unit price $465.00 with the return address of the order as
Old World Trading Company Limited, 284 2745 80, Old Shoreham Road, Hove, England, BN3
7GS, United Kingdom. These shipments totaled approximately 112.5 kilograms of poppy straw
being sent from Northwest Quadrant Marketplace to SINGH.

18. Areview of DEA registrations issued for the purpose of importing a controlled
substance into the United States revealed no registration in the name of SINGH or any related
company in the State of Indiana.

CONCLUSION

19. Based upon the above, I respectfully submit that probable cause exists to believe

that Jatinder SINGH violated 21 U.S.C. § 841(a)(1) (Possession with Intent to Distribute Poppy

Straw and/or Morphine) and 21 U.S.C. § 960(a)(1) (Illegal Importation of Poppy Straw).

 

Drug Enforcement Administration

Sworn to and subscribed to before me this ust day of November 2019.

D4 BA

The Honorable Tim A. Baker
U.S. Magistrate Judge
Southern District of Indiana

 

13
